DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on January 11, 2021.
Currently, claims 1-10 are pending in the instant application. Claims 9-10 are withdrawn from further consideration as being drawn to a nonelected invention. Accordingly, claims 1-8 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
			Claim Rejections - 35 USC § 112
Claims 1-8 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons as set forth in the Office action mailed on October 9, 2020 and for the reasons set forth below. 
Applicant's arguments filed on January 11, 2021 have been fully considered but they are not persuasive. Applicant argues that the structural limitations of X, Y, and Z of the claimed promer are definite because “essential features are defined” so that the promer provides its not pertain to structural (e.g., nucleotide sequence) requirements for each of X, Y, and Z, which together form the claimed promer. Further, applicant’s arguments do not show how or why the claim language that does not particularly point out and distinctly claim the nucleotide sequence requirements for X, Y, and Z should be deemed definite. 
Applicant argues that the “portion” of the target sequence does not need to be specified. Contrary to applicant’s argument, the clear metes and bounds of the length/size of the “portion of the nucleotide sequence of the small RNA” must be ascertained because the “portion” is the required structure in order to practice the claimed method as the claimed promer is required to comprise “a nucleotide sequence capable of binding complementarily to a portion of the nucleotide sequence of the small RNA”. The required length/size of the “portion” to which the claimed promer is complementary is not clearly and particularly pointed out by the claims, thereby rendering the structure of the promer indefinite. 
Applicant argues that the term “inside” the promer is definite, because a “detectable marker is varied in structure.” In arguing so, applicant points out page 8 of the specification. The examiner fails to understand how the structure of a detectable marker is relevant to the exact location of “inside” of the claimed promer. The instant rejection does not pertain to the structure of a detectable marker, and the structure of the marker does not determine which nucleotide positions of the claimed promer should be deemed as being “inside” the promer.
Applicant further argues that the “inside” positions can be “any positions at which the 15 detectable markers are separated when Y of the promer is cleaved by a specific enzyme” by pointing out page 3 of the specification. Applicant even goes further to allege that “detectable marker technology is well-known”. In response, it is unclear what is meant by “the 15 detectable markers”, which are “separated” by cleavage of Y. The claims do not recite “15 detectable markers” that are separated when Y is cleaved. Further, even if the claims did recite 15 define the term “inside”, nor does it clearly set forth which nucleotide positions of the promer correspond to “inside”.
Applicant argues that “target protein” has been removed from the claims. Contrary to applicant’s argument, claim 1 and all dependent claims recite “target protein” in “target protein to be detected”. See claim 1, line 17. 
Applicant argues that “specifically” in claim 6 has been removed. Contrary to applicant’s argument, claim 6 recites “specifically” in line 5.
In view of the foregoing, this rejection is maintained. 

			Claim Rejections - 35 USC § 112
Claims 1-8 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons as set forth in the Office action mailed on October 9, 2020 and for the reasons set forth below. 
Applicant's arguments filed on January 11, 2021 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art can identify/select X, Y, and Z for the claimed promer in view of Figures 1-3 and the instant specification as well as KR2016-0123710 incorporated by reference. Applicant argues that EP3418393 is the English language equivalent of KR2016-0123710 and a copy of the EP document is enclosed. As an initial matter, it is noted that “KR2016-0123710” is not disclosed in the specification. At best, the specification discloses “Korean Patent Application No. 10-2016-0123710, filed September 27, 2016” at page 1. It is unclear whether “KR2016-0123710” is the same document as “Korean Patent Application No. 10-2016-0123710, filed September 27, 2016”. Now, it is noted that the EP document allegedly enclosed with the remarks is not submitted. Further, it is unclear how the KR not adequately described by the Figures and specification. There is nothing that is clearly marked/identified as “X”, “Y”, and “Z” in Figures 1-3 or in the specification. It is noted Figure 3 is the only relevant figure as it is the only figure that discloses the word “promer”. The cartoon of Figure 3 having the word “promer” does not clearly identify/describe which portion or area corresponds to each of “X”, “Y”, and “Z”. Hence, the claimed “promer having the structure of X-Y-Z” is not adequately described by the specification. As such, there is no adequate written description that “would be readily modified by the ordinary artisan” to practice the claimed detection method. Applicant alleges that X “acts as a primer” and “is complementary to the 5’ or 3’ forward sequences” of miRNA, Y is complementary to miRNA, and Z “is complementary to the 5’ or 3’ forward sequences” of miRNA. The examiner fails to locate where such description for the alleged sequence requirements for X, Y, and Z is found in the specification or Figures 1-3. Furthermore, the instant claims do not whatsoever recite such alleged nucleotide sequence requirements for X, Y, and Z. Even better, the examiner fails to understand how X and Z are distinguishable from each other if both are allegedly to be “complementary to the 5’ or 3’ forward sequences” of miRNA. In addition, it is unclear what is meant by “the 5’ or 3’ forward sequences”. Note that applicant’s assertions/arguments should be fact-based, and the written description inquiry should be based on the disclosure of the specification/Figures. Applicant did not point out page numbers or specific areas of Figures 1-3 that provide written description support for the nucleotide sequence requirements for X, Y, and Z. 
not describe which nucleotide sequences within each SEQ ID NO corresponds to X, Y, and Z. As such, the “promer having the structure of X-Y-Z” required to practice the claimed detection method is not adequately described. 
Applicant argues that SEQ ID NO:1 that is “miRNA-21 promer” is allegedly complementary to “cDNA originating from small RNA and comprises the Y region at the sequence’s 23rd position.” In addition, applicant appears to argue that one skilled in the art can also make a miR-21 promer whose Y region “is positioned at the sequence’s 22nd or 21st postion, and the X region of the promer has much or fewer nucleotide sequences than the X region of SEQ ID NO:1.” In response, the examiner fails to identify where in Table 1 or any other disclosure of the specification it is identified that the 23rd position of SEQ ID NO:1 is the claimed “Y” region. See the following copied from Table 1:

    PNG
    media_image1.png
    31
    570
    media_image1.png
    Greyscale

As can be seen above, there is nothing whatsoever that identifies which region/area corresponds to each of X, Y, and Z. As such, there is no description that the 23rd position of SEQ ID NO:1 corresponds to Y, nor is there any adequate written description that 22nd position or 21st position of SEQ ID NO:1 corresponds to Y. There is no written description in the specification that specific positions (e.g., 21, 22, 23) correspond to Y. In addition, the alleged positions of Y within SEQ ID NO:1 do not describe which nucleotide sequences of SEQ ID NO:1 correspond to X and Z. Further, regarding applicant’s allegation that SEQ ID NO:1 is complementary to “cDNA originating from small RNA”, it is noted that there is no description whatsoever that X, Y, and Z should be complementary to a “cDNA originating from small RNA”. Furthermore, the examiner fails to understand why SEQ ID NO:1 is not complementary to miR-21, even if SEQ 
In view of the foregoing, this rejection is maintained. 

Claims 1-8 remain rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement for the reasons as set forth in the Office action mailed on October 9, 2020 and for the reasons set forth below. 
Applicant's arguments filed on January 11, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are enabled by the specification for the same reasons stated for the written description rejection above, because Figures and examples of the application fully enable the claimed method. Contrary to applicant’s arguments, neither the cartoons in Figures 1-3 nor the specification provides an enabling disclosure commensurate in scope with the claims because the specification fails to enable a person of ordinary skill in the art to make and use the claimed “promer having the structure of X-Y-Z” in view of the fact that the nucleotide sequence requirements for X, Y, and Z are not described by the specification or Figures, thereby necessitating an undue amount of trial-and-error experimentation to practice the entire scope of the claims. 
Accordingly, this rejection is maintained. 

				Double Patenting
Claims 1-8 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 of Application No. 15/779,739 in view of Ahlquist et al. for the reasons as set forth in the Office action mailed on October 9, 2020 and for the reasons set forth below. 
on January 11, 2021 have been fully considered but they are not persuasive. Applicant incorrectly argues that the ‘739 application has been abandoned. Contrary to applicant’s allegation, the ‘739 application is pending as evidenced by the fact that a communication from applicant has recently been filed on March 8, 2021 in the ‘739 application.
Accordingly, this rejection is maintained. 

Claims 1-8 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of Application No. 16/761,244 in view of Ahlquist et al. for the reasons as set forth in the Office action mailed on October 9, 2020 and for the reasons set forth below. 
Applicant's arguments filed on January 11, 2021 have been fully considered but they are not persuasive. Applicant incorrectly argues that the ‘244 application has been abandoned. Contrary to applicant’s allegation, the ‘244 application currently has a pending status with status code 19 (application undergoing preexam processing) and has not been abandoned. 
Accordingly, this rejection is maintained. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635